      Case 6:17-cr-06017-CJS-JWF Document 105 Filed 01/03/19 Page 1 of 2



UNITED      STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


               V.                                                     ORDER
                                                                      17-cr-6016-CJS-JWF
RICHARD LEON WILBERN,                                                 17-cr-6017-CJS-JWF
                         Defendant.




          Currently pending before the Court are defendant Richard Leon

Wilbern's      ("the       defendant")        pre-trial motions.              The    Court held

oral argument on October 23, 2018.                         Since that time,         the parties

have exchanged a series of post-argument briefs and letters, most

recently with respect to a third-party discovery issue.                               The Court

set   a    schedule        for   defense      counsel      to notify the           Court of   its

position on a protective order to resolve the discovery issue and

defense counsel requested additional time to do so.

       Defendant's submission regarding on the issue of a protective

order is due on January 3, 2019.                      The government shall respond on

or    before    January          17,   2019.         The     Court    will    hold    a   status

conference on January 22,               2019,      at 11:00 a.m.

       Section           3161(h)(1)(J)        of     Title    18,     U.S.C.       permits    the

exclusion of 3 0 days once a motion is taken "under advisement", by

the court.          A motion i s taken under advisement                "once the court has


everything          it    expects      from    the    parties        prior    to    making    its

decision."      United States v. Piteo, 726 F.2d 50, 52 (2d Cir. 1984);
      Case 6:17-cr-06017-CJS-JWF Document 105 Filed 01/03/19 Page 2 of 2



United States v.       Bufalino,         683   F.2d 639,    642-44   (2d Cir.    1982),

cert.    denied,    459 U.S.      1104    (1983).

        Accordingly,       the    Court    will     deem   the   defendant's    motions

"under advisement" after the status conference.                      The parties have

already agreed - on the record -                to a 60-day advisement period to

commence    after    the   status    conference.


SO   ORDERED.




                                                    JONATHAN W.   FELDMAN
                                                :ed States Magistrate Judge
Dated:       January 2,      2019
             Rochester,      NY
